DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Yamazaki et al. (US 2015/0231886 A1).
Regarding claim 1:
	Yamazaki et al. disclose a liquid discharge apparatus comprising:
	a liquid discharger (printhead 2) including a nozzle (25) configured to discharge liquid (paragraph 35);
	a discharge receptacle (maintenance unit 5) configured to receive the liquid discharged from the liquid discharger (paragraph 38); and
	circuitry (of control unit 6) configured to control a flushing operation of the liquid discharger (paragraph 44),
	wherein the circuitry is configured to cause the liquid discharger to perform flushing to the discharge receptacle and a sheet (P) to which the liquid is applied, with a first flushing amount and a second flushing amount different from the first flushing amount, respectively (paragraphs 51-56 & Figs. 4, 6-7).

Claim(s) 1, 3-5, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Yokazawa et al. (JP 2017189904).
For citations from Yokazawa et al., please consult the machine-generated, English translation made of record along with this action.
Regarding claim 1:
	Yokazawa et al. disclose a liquid discharge apparatus comprising:
	a liquid discharger (recording head 101) including a nozzle (ejection port 202) configured to discharge liquid (page 4 & Fig. 2);
	a discharge receptacle (at least the “absorber” of maintenance unit 109) configured to receive the liquid discharged from the liquid discharger (page 3); and

	wherein the circuitry is configured to cause the liquid discharger to perform flushing to the discharge receptacle and a sheet (P) to which the liquid is applied (page 6), with a first flushing amount and a second flushing amount different from the first flushing amount, respectively (pages 6-7 & Fig. 7).
Regarding claim 3:
	Yokazawa et al. disclose a liquid discharge apparatus comprising:
	a liquid discharger (recording head 101) including a nozzle (ejection port 202) configured to discharge liquid (page 4 & Fig. 2);
	a discharge receptacle (at least the “absorber” of maintenance unit 109) configured to receive the liquid discharged from the liquid discharger (page 3); and
	circuitry (“control system”) configured to control a flushing operation of the liquid discharger (pages 6-7 & Fig. 3),
	wherein the circuitry is configured to cause the liquid discharger to perform flushing, with a given flushing amount (“amount necessary for flushing”: i.e. 2000 times), to the discharge receptacle and a sheet (P) to which the liquid is applied (page 6),
	wherein the given flushing amount is divided into a first flushing amount (“amount of flushing between recording media”) and a second flushing amount (“non-image dots”);
	wherein the circuitry is configured to cause the liquid discharger to perform the flushing to the discharge receptacle and the sheet with the first flushing amount and the second flushing amount, respectively (the number of non-image dots is set to compensate for any shortage of flushing performed between recording media: pages 8-10 & Fig. 7).
Regarding claim 4:
Yokazawa et al. disclose all the limitations of claim 1, and also that the liquid discharger is a head array (Fig. 2) including a plurality of heads (head units 201) arrayed to discharge the liquid (Fig. 2),
	wherein each of the plurality of heads includes a plurality of nozzles including the nozzle (Fig. 2), and
	wherein the circuitry is configured to change a flushing amount per nozzle for each of the plurality of heads in the discharge receptacle (according to the interval between recording media: page 10 & Fig. 7).
Regarding claim 5:
	Yokazawa et al. disclose all the limitations of claim 1, and also that the liquid discharger includes a plurality of nozzles including the nozzle (Fig. 2), and wherein the circuitry is configured to change a flushing amount per nozzle for each of the plurality of nozzles in the discharge receptacle (according to the interval between recording media: page 10 & Fig. 7).
Regarding claim 7:
	Yokazawa et al. disclose all the limitations of claim 1, and also that the circuitry is configured to control the flushing to at least one of a trailing end portion of a preceding sheet and a leading end portion of a following sheet according to a print condition for the sheet (non-image dot arrangement starts at coordinates (0,0) – i.e. the top of the media – and progresses according to a of the sheet: page 8 & Fig. 6).
Regarding claim 9:
Yokazawa et al. disclose all the limitations of claim 1, and also that the discharge receptacle includes an area that does not face a sheet (e.g. the underside of the cap: Fig. 1), wherein when flushing is performed to the discharge receptacle, flushing is not performed to the area that does not face the sheet for each time when the sheet passes by the discharge receptacle (page 4 & Fig. 1).
Regarding claim 10:
	Yokazawa et al. disclose all the limitations of claim 1, and also that the liquid discharger includes a plurality of nozzles including the nozzle (Fig. 2), and
	wherein the circuitry is configured to change a flushing amount per nozzle according to a number of areas target for flushing (according to the non-image dot arrangement: page 8 & Figs. 6-7).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Morrison et al. (US 2017/0274659 A1).
Regarding claim 2:
	Morrison discloses a liquid discharge apparatus comprising:
	a liquid discharger (printhead assembly 14) including a nozzle (nozzle 16) configured to discharge liquid (paragraph 11);
	a discharge receptacle (spit zone 22) configured to receive the liquid discharged from the liquid discharger (paragraph 11); and
	circuitry (controller 12/120) configured to control a flushing operation of the liquid discharger (paragraphs 11, 20),
	wherein the circuitry is configured to cause the liquid discharger to perform flushing to the discharge receptacle with different flushing amounts (of segments 216) between a plurality of areas in a longitudinal direction of the discharge receptacle (paragraphs 23-25 & Figs. 2A-B).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokazawa et al. (JP 2017189904) in view of Inoue (US 2006/0214979 A1).
Regarding claim 6:
	Yokazawa et al. disclose all the limitations of claim 1, and also that the circuitry is configured to control the flushing to preceding and following sheets and to the discharge receptacle (page 6 & Fig. 6).
	Yokazawa et al. do not expressly disclose that the flushing is performed to a trailing end portion of the preceding sheet and to a leading end portion of the following sheet.
	However, Inoue discloses performing flushing to a sheet such that the printed materials are good-looking (paragraph 75) by performing flushing to leading and trailing end portions of the sheet (paragraphs 79-80 & Figs. 8B-C).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Yokazawa et al.’s circuitry such that flushing on the sheet is performed in the manner taught by Inoue, so as to make the printed materials good-looking.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokazawa et al. (JP 2017189904) in view of Kanda et al. (US 2012/0206522 A1).
Regarding claim 8:
	Yokazawa et al. disclose all the limitations of claim 1, but does not expressly disclose that the flushing is performed on the sheet according to a length of the sheet.
However, Kanda et al. disclose performing flushing to a sheet such that a length of an area targeted for flushing on the sheet in a direction perpendicular to a sheet conveying direction in which the sheet is conveyed is changed according to a length of the sheet in the direction perpendicular to the sheet conveying direction (paragraphs 39-45 & Figs. 8-9).  Kanda et al. teach that such a configuration prevents wasteful ink consumption (paragraph 45).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Yokazawa et al.’s circuitry such that flushing on the sheets of different width is performed in the manner taught by Kanda et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sato et al. (US 2014/0139577 A1) disclose performing a first flushing to a discharge receptacle (S130, S160) and a second flushing to a paper (S150, S160), wherein small volume dots are discharged with the first flushing, and large volume dots are discharged with the second flushing (paragraph 61).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853